ORDER
The Court having considered the Petition to place the Respondent on indefinite suspension by consent, it is this 28th day of October, 1992,
ORDERED, by the Court of Appeals of Maryland, that the Respondent, John R. Gober, be, and he is hereby, indefinitely suspended from the practice of law in the State of Maryland effective thirty (30) days from the date of this order, and it is further
ORDERED, that the Clerk of this Court shall strike the name of JOHN R. GOBER from the register of attorneys, and pursuant to Maryland Rule BV13, shall certify that fact to the Trustees of the Client’s Security Trust Fund and the clerks of all judicial tribunals in the State.